FILED
                           NOT FOR PUBLICATION
                                                                             DEC 07 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BARNEY NG,                                       No. 13-56508

              Plaintiff - Appellant,             D.C. No. 2:12-cv-08942-MMM-
                                                 AJW
  v.

WELLS FARGO FOOTHILL LLC, a                      MEMORANDUM*
Delaware limited liability company;
WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability
company; WELLS FARGO BANK, NA,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                      Argued and Submitted October 23, 2015
                               Pasadena, California

Before: KLEINFELD, RAWLINSON, and NGUYEN, Circuit Judges.

       Appellant Barney Ng appeals the district court’s dismissal of his complaint

with prejudice. Ng contends that the district court improperly exercised



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
jurisdiction despite a lack of complete diversity of citizenship. On the merits, Ng

posits that the district court misapplied California law in holding that Wells Fargo

Foothill LLC was “not a stranger” to the contract for the purpose of assessing Ng’s

claim of intentional interference with contractual relations.



      1.     The district court had jurisdiction because there is complete diversity

of citizenship among the parties. As a national bank, Wells Fargo Bank N.A. “is a

citizen only of the state in which its main office is located.” Rouse v. Wachovia

Mortgage, FSB, 747 F.3d 707, 709 (9th Cir. 2014). Ng is a citizen of California,

Wells Fargo Foothill LLC is a citizen of Delaware, and Wells Fargo Bank N.A. is a

citizen of South Dakota, where its main office is located, thereby establishing

complete diversity of citizenship among the parties.



      2.     Since the district court rendered its decision, we have decided two

cases that potentially undermine the district court’s reliance on Marin Tug &

Barge, Inc. v. Westport Petroleum, Inc., 271 F.3d 825 (9th Cir. 2001). See Fresno

Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1126 (9th Cir. 2014)

(noting that several recent decisions from the California appellate courts “have

rejected Marin Tug’s interpretation”). In United National Maintenance, Inc. v. San


                                           2
Diego Convention Center, Inc., 766 F.3d 1002, 1007 (9th Cir. 2014), we noted that

Marin Tug addressed intentional interference with prospective economic advantage

rather than intentional interference with contractual relations. As in Fresno

Motors, we also discussed the California appellate courts’ disagreement with the

analysis in Marin Tug. See id. at 1007-08.

       Because the district court did not have the benefit of these decisions when

making its ruling, we remand for the district court to consider the impact of these

cases, if any, on its prior ruling.

       REMANDED.




                                          3